      Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 1 of 8




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


ROBERT OBRIEN,                        §
                                      §
      Plaintiff,                      §
                                      §                Case No.:
v.                                    §
                                      §
THE METHODIST HOSPITAL.               §
                                      §                TRIAL BY JURY DEMANDED
      Defendant.                      §
______________________________________§

                                   ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW, Plaintiff, ROBERT OBRIEN, through his undersigned attorneys, and

complains of THE METHODIST HOSPITAL and files this Original Complaint showing the

Court as follows:

                                            INTRODUCTION

   1. Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

   2. Plaintiff files this Complaint and complains of discrimination on the basis of race under

       Title VII of the Civil Rights Act, 42 U.S.C. § 2000e and 42 U.S.C. § 1981, on the basis of

       sex under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, and on the basis of age

       under 29 U.S.C. § 621.

   3. This action seeks compensatory and punitive damages, lost wages (past, present, and

       future), attorneys’ fees, taxable court costs, pre-judgment and post-judgment interest.

                                             PARTIES

   4. Plaintiff Robert OBrien is a resident of Houston, Texas.


                                                  1
  Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 2 of 8




5. Defendant The Methodist Hospital is a Texas corporation which transacts business in

   Texas. Defendant The Methodist Hospital may be served with process by mail or in

   person on its registered agent, CT Corporation System, 1999 Bryan St., Suite 900, Dallas,

   TX 75201.

                                              VENUE

6. Venue is appropriate in the United States District Court for the Southern District of

   Texas, Houston Division, because Plaintiff worked in Houston, Texas and the Defendant

   conducted business in Texas, as required under 28 U.S.C. §1391.

                                         JURISDICTION

7. This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1331 (federal

   question jurisdiction), under 42 U.S.C. §2000e, et seq.

8. The unlawful employment practices were committed within the jurisdiction of this Court.

                              PROCEDURAL PREREQUISITES

9. All conditions precedent to the filing of this action have been met by Plaintiff. Plaintiff

   was fired in May 2019 and filed a timely complaint with the Equal Employment

   Opportunity Commission (“EEOC”) in Houston.

10. The EEOC in Houston issued a Notice of Right to Sue letter from the EEOC on

   September 3, 2020, entitling Plaintiff to file suit based on race, sex, and age

   discrimination.

11. This lawsuit has been filed within ninety (90) days of Plaintiff’s receipt of the Notice of

   Right to Sue letter from the EEOC.




                                              2
   Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 3 of 8




                                            FACTS

12. Plaintiff worked for Defendant from February 28, 2011 to May 2019, when Defendant

    terminated Plaintiff’s employment. At the time of his termination, Plaintiff’s title was

    HLA Specialist.

13. Plaintiff’s direct supervisor at the time of his termination was Jana Osbey.

14. At the time of Plaintiff’s termination from Defendant, he was 54 years old.

15. Ms. Osbey began working as Plaintiff’s direct supervisor in 2014.

16. Upon information and belief, Ms. Osbey was under the age of 40, and she was certainly

    significantly younger than Plaintiff.

17. From the time Ms. Osbey began as Plaintiff’s supervisor, she carried out a campaign of

    either discriminatorily firing or driving away older, Caucasian men and women under her

   supervision.

18. In place of the older, Caucasian men and some women who Ms. Osbey fired, she hired

   younger women who were of minority races.

19. At the time of Plaintiff’s termination, there were no Caucasian men over 40 years of age

   under Ms. Osbey’s supervision, other than Plaintiff.

20. At the time Defendant hired Ms. Osbey, Plaintiff’s co-worker asked the medical director,

   Dr. David Bernard, why Bernard did not hire Plaintiff for the position, and Dr. Bernard

   responded that Plaintiff was too old.

21. Plaintiff was qualified for his job.

         COUNT I. SEX DISCRIMINATION UNDER 42 U.S.C. §2000e, et. seq.

22. Plaintiff incorporates the allegations made in Paragraphs 1 through 21 herein.

23. Title VII prohibits employers from discriminating against employees based on their sex.



                                             3
  Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 4 of 8




24. Defendant, by and through its agents and employees, particularly Jana Osbey and Dr.

   David Bernard, engaged in the aforementioned practices, policies, customs, and usages

   made unlawful by 42 U.S.C. § 2000e, et seq.

25. Defendant discriminated against Plaintiff by firing him based on his sex as a man.

26. Had Plaintiff been a woman, he would not have been terminated.

27. As a direct and proximate result of the Defendant’s conduct that violated 42 U.S.C.

   §2000e, et.seq., Plaintiff suffered damages, including lost wages, emotional distress, pain

   and suffering, and attorneys’ fees and costs.

28. Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and malicious,

   and as a further and proximate cause, Plaintiff has suffered severe emotional distress,

   pain, and suffering. The wrongs done by the Defendant were aggravated by its

   willfulness, wantonness, and maliciousness for which the law allows the imposition of

   exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to be

   determined by the trier of fact to serve as punishment to deter Defendant from such

   conduct in similar situations.

29. Defendant’s actions as stated above, and the resulting damages to Plaintiff, have

   necessitated that Plaintiff retain the services of COANE AND ASSOCIATES, PLLC, to

   represent him in these proceedings. Wherefore, Plaintiff seeks recovery of reasonable

   and necessary attorneys’ fees.

       COUNT II. RACE DISCRIMINATION UNDER 42 U.S.C. §2000e, et. seq.

30. Plaintiff incorporates the allegations made in Paragraphs 1 through 29 herein.

31. Title VII prohibits employers from discriminating against employees based on their race.




                                             4
  Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 5 of 8




32. Defendant, by and through its agents and employees, particularly Jana Osbey and Dr.

   David Bernard, engaged in the aforementioned practices, policies, customs, and usages

   made unlawful by 42 U.S.C. § 2000e, et seq.

33. Defendant discriminated against Plaintiff by firing him based on his race as Caucasian.

34. Had Plaintiff been of a minority race, he would not have been terminated.

35. As a direct and proximate result of the Defendant’s conduct that violated 42 U.S.C.

   §2000e, et.seq., Plaintiff suffered damages, including lost wages, emotional distress, pain

   and suffering, and attorneys’ fees and costs.

36. Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and malicious,

   and as a further and proximate cause, Plaintiff has suffered severe emotional distress,

   pain, and suffering. The wrongs done by the Defendant were aggravated by its

   willfulness, wantonness, and maliciousness for which the law allows the imposition of

   exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to be

   determined by the trier of fact to serve as punishment to deter Defendant from such

   conduct in similar situations.

37. Defendant’s actions as stated above, and the resulting damages to Plaintiff, have

   necessitated that Plaintiff retain the services of COANE AND ASSOCIATES, PLLC, to

   represent him in these proceedings. Wherefore, Plaintiff seeks recovery of reasonable

   and necessary attorneys’ fees.

           COUNT III. RACE DISCRIMINATION UNDER 42 U.S.C. § 1981

38. Plaintiff incorporates the allegations made in Paragraphs 1 through 37 herein.

39. 42 U.S.C. § 1981 prohibits employers from discriminating against employees based on

   their race.



                                             5
  Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 6 of 8




40. Title 42 U.S.C. §1981, inter alia, protects at-will employees from employment

   discrimination on the basis of race and national origin because at-will employment in

   Texas is a form of contract. Fadeyi v. Planned Parenthood Ass'n, 160 F.3d 1048 (5th Cir.

   1998). Defendant offered to pay Plaintiff for his work, and Plaintiff accepted that offer

   by performing the work. Thus, the parties entered into a contractual arrangement covered

   by 42 U.S.C. §1981.

41. Defendant, by and through its agents and employees, particularly Jana Osbey and Dr.

   David Bernard, engaged in the aforementioned practices, policies, customs, and usages

   made unlawful by 42 U.S.C. § 1981.

42. Defendant discriminated against Plaintiff by firing him based on his race as Caucasian.

43. Had Plaintiff been of a minority race, he would not have been terminated.

44. As a direct and proximate result of the Defendant’s conduct that violated 42 U.S.C. §

   1981, Plaintiff suffered damages, including lost wages, emotional distress, pain and

   suffering, and attorneys’ fees and costs.

45. Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and malicious,

   and as a further and proximate cause, Plaintiff has suffered severe emotional distress,

   pain, and suffering. The wrongs done by the Defendant were aggravated by its

   willfulness, wantonness, and maliciousness for which the law allows the imposition of

   exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to be

   determined by the trier of fact to serve as punishment to deter Defendant from such

   conduct in similar situations.

46. Defendant’s actions as stated above, and the resulting damages to Plaintiff, have

   necessitated that Plaintiff retain the services of COANE AND ASSOCIATES, PLLC, to



                                               6
   Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 7 of 8




   represent him in these proceedings. Wherefore, Plaintiff seeks recovery of reasonable

   and necessary attorneys’ fees.

     COUNT IV: DISCRIMINATION ON THE BASIS OF AGE UNDER THE ADEA,
                          29 U.S.C. § 621, ET SEQ.

47. Plaintiff re-alleges and incorporates into count one, paragraphs 1-46.

48. Plaintiff was over the age of 40 at the time of his termination.

49. Plaintiff was qualified for his position at the time of his termination.

50. Defendant, by and through its agents and employees, intentionally engaged in the

   aforementioned practices, policies, customs and usages made unlawful by the ADEA, as

   amended.

51. Defendant, bu and through its agents, has maintained a policy of age discrimination and

   unlawfully terminated Plaintiff in violation of the foregoing statute.

52. If Plaintiff had not been over 40, Defendant would not have terminated Plaintiff’s

   employment.

53. As a direct and proximate result of the Defendant’s conduct that violated 29 U.S.C. §

   621, Plaintiff suffered damages, including lost wages in the past, present, and future.

54. Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and malicious.

   The wrongs done by the Defendant were aggravated by its willfulness, wantonness, and

   maliciousness for which the law allows the imposition of liquidated damages. Plaintiff,

   therefore, seeks liquidated damages.

55. Defendant’s actions as stated above, and the resulting damages to Plaintiff, have

   necessitated that Plaintiff retain the services of COANE AND ASSOCIATES, PLLC, to

   represent him in these proceedings. Wherefore, Plaintiff seeks recovery of reasonable

   and necessary attorneys’ fees.


                                              7
   Case 4:20-cv-04084 Document 1 Filed on 12/01/20 in TXSD Page 8 of 8




                                    JURY TRIAL DEMANDED

56. Plaintiff demands a trial by jury for all issues so triable.

    WHEREFORE, Plaintiff requests damages and reasonable attorney fees from Defendant

    pursuant to 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, and 29 U.S.C. § 621, et seq.,

    and any other applicable authority (statute/law, etc.), to be proven at the time of trial for

    all compensatory damages, exemplary damages, and attorneys’ fees and costs along with

    any other relief that this Court finds reasonable under the circumstances.

                                                    Respectfully submitted,

                                                    COANE AND ASSOCIATES, PLLC

                                                    By:    /s/ Bruce Coane__________
                                                    Bruce Coane, Attorney-in-Charge
                                                    S.D. Tex. #7205
                                                    TX Bar #04423600
                                                    5177 Richmond Avenue, Suite 770
                                                    Houston, Texas 77056
                                                    Email: bruce.coane@gmail.com

                                                    ATTORNEYS FOR PLAINTIFF




                                               8
